DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
The following Wands factors need to be considered for enablement (1) the quantity of experimentation necessary, (2) the amount of direction or guidance present, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.
Wands factors are interrelated, particularly: the breadth of the claims, the amount of direction or guidance presented, the presence or absence of working examples, and the quantity of experimentation necessary. 
When considering these factors, we determine that one of ordinary skill in the art, given Applicant’s’ disclosure, would not have been enabled to make and use a polystyrene having the hole transporting properties recited in claims 5 and 8.
With regard to the Wands factor, breadth of the claims, Examiner notes that claims 5 and 8 recite that the hole transport layer consists of polystyrene. Polystyrene is an insulating material and therefore is unclear how it is capable of being a hole transporting material. Applicant’s disclosure, disclose Fig. 7 which shows a polystyrene layer deposited to function as a hole transporting layer, however, no clear detail is provided in the specification of how polystyrene can function as a hole transporting material.
 Weighing all of the above evaluated Wands factors together we conclude that Appellants’ disclosure does not enable one of ordinary skill in the art to make and use the claimed invention without undue experimentation.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “the observing” and is dependent on claim 6. Claim 6 has no observing step. The limitation lacks antecedent basis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wonneberger (US 2015/0333275 A1) in view of Rispens (“Influence of the solvent on the crystal structure of PCBM and the efficiency of MDMO-PPV:PCBM ‘plastic’ solar cells”) in view of Gotanda (US 2016/0260918 A1).
	Regarding claims 1-3, Wonneberger discloses a method of fabricating a perovskite-based optoelectronic device ([0312]) the method comprising: 
forming an active layer comprising organometal halide perovskite (TiO2 with (CH3NH3)PbI3;
 making a solution comprising a hole transport material (HTM) and dichloromethane as a solvent, the solvent having a boiling point lower than that of chlorobenzene; 
and forming a hole transport layer (HTL) by spin-coating the solution on the active layer ([0312]).
However, Wonneberger does not disclose that the solvent is chloroform.

Rispens discloses that different solvents used in spin coating of semiconductors have an effect on defect formation and film morphology (see Figs. 5 and 6 and pg. 2117 right hand column, second paragraph).
Gotanda discloses that an alternative to dichloromethane can include chloroform ([0051]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the solvent used to form the hole transport layer of Wonneberger by using chloroform out of the list of solvents disclosed by Gotanda because as disclosed by Rispens one would have been motivated to optimize the morphology of the spin-coated film used in a photovoltaic device by selecting the appropriate solvent. 
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wonneberger (US 2015/0333275 A1) in view of Rispens (“Influence of the solvent on the crystal structure of PCBM and the efficiency of MDMO-PPV:PCBM ‘plastic’ solar cells”) in view of Gotanda (US 2016/0260918 A1) as applied to claims 1-3 above and in further view Seok (US 2015/0349282 A1).
Regarding claims 4 and 5, modified Wonneberger discloses all of the claim limitations as set forth above.
However, Wonneberger does not disclose the thickness of the hole transporting layer is equal to or more than 400 nm.
	Seok discloses that a thickness of an HTL can range from 10 nm to 500 nm ([0116]).

It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wonneberger (US 2015/0333275 A1) in view of Rispens (“Influence of the solvent on the crystal structure of PCBM and the efficiency of MDMO-PPV:PCBM ‘plastic’ solar cells”).
	Regarding claim 6, Wonneberger discloses a method of fabricating a perovskite-based optoelectronic device ([0312]) the method comprising: 
forming an active layer comprising organometal halide perovskite (TiO2 with (CH3NH3)PbI3);
 making a solution comprising a hole transport material (HTM) and dichloromethane as a solvent, the solvent having a boiling point lower than that of chlorobenzene; 
and forming a hole transport layer (HTL) by spin-coating the solution on the active layer ([0312]).
Applicant’s specification indicates that the same structure results when using either chloroform or dichloromethane as a solvent for the HTL (see para [0026]).

Rispens discloses that the surface morphology is observed using AFM (see Figs. 5 and 6).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the solvent used to form the hole transport layer of Wonneberger by using dichloromethane as disclosed by Wonneberger because as disclosed by Rispens one would have been motivated to optimize the morphology of the spin-coated film used in a photovoltaic device by selecting the appropriate solvent. 
Regarding claims 7 and 8, modified Wonneberger discloses all of the claim limitations as set forth above.
In addition, Rispens discloses that the surface morphology is observed using AFM (see Figs. 5 and 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/DEVINA PILLAY/           Primary Examiner, Art Unit 1726